Title: From George Washington to William Livingston, 2 February 1778
From: Washington, George
To: Livingston, William



Sir
[Valley Forge, 2 February 1778]

I have the honor to acknowlege the receipt of your favour of the 26 ulto.

The recent detection of the wicked design you mention gives me the most sensible pleasure, and I earnestly hope you may be alike successful in discovering and disappointing every attempt, that may be projected against you, either by your open or concealed enemies. It is a tax, however, severe, which all those must pay, who are called to eminent stations of trust, not only to be held up as conspicuous marks to the enmity of the public adversaries to their country, but to the malice of secret traitors and the envious intrigues of false friends & factions.
I am obliged to you for the interest you take in the affair of the two Hendricks and Meeker; and I have no doubt that the measures adopted are, considering all things, best.
You are pleased to intimate, that you would take pleasure in recommending at the approaching session of your assembly any hints from me respecting the army by which your state can advance the general interest; I should be happy in offer[i]ng any such in my power; but as there is now in Camp a Comittee of Congress to confer with me at large on the measures proper to be adopted in every respect for the benefit of the army whatever shall be thought necessary to this end, will of course be communicated to you by Congress. I have the honor to be With real respect & regard Yr Excellys Most Obedt.
